Walker, J. This record presents the question- whether the inhabitants of the city of LaSalle are liable to the payment of a road tax imposed by the town of LaSalle under the township organization law. By the ,city charter, the inhabitants are exempted “ from working upon any road beyond the limits of the city, and from paying any tax to procure laborers to work upon the same.” This provision has prevented the town authorities, from imposing upon the inhabitants of the city, the number of days labor required by the statute to be expended on the roads of the town. When they fix the number of days labor to be performed by each male inhabitant over twenty-one and under fifty years of age, residing within the township, this provision has exempted those residing in the limits of the city from the burthen. Nor would the power exist in the city or county authorities to levy a tax alone upon individuals residing within the city for the purpose of paying for labor performed upon roads outside of the city limits. The question is, however, still unanswered whether the inhabitants of the city, although a part of the residents of the town, are liable to be taxed in common with all who reside within its limits, for the purpose of constructing roads beyond the limits of the city. The law organizing townships into separate political bodies, for the various purposes of their creation, has made each township a body politic and corporate. By our constitution, the principle of equality, based upon valuation, is adopted as the rule governing the levy and collection of taxes. Art. 9, Sec. 2, State Constitution. By the 5th section of the same article, it is provided that “ the corporate authorities of counties, townships, school districts, cities, towns and villages, may be vested with power to assess and collect taxes for corporate purposes ; such taxes to be uniform in respect to persons and property within the jurisdiction of the body imposing the same. And the General Assembly shall require that all property within the limits of municipal corporations, belonging to individuals, shall be taxed for the payment of debts contracted under authority of law.” That the city of LaSalle is within and as much a part of the town of LaSalle, as the latter is a part of the county, will not be controverted. The city, although a municipal corporation, is undeniably a part of the municipal corporation of the town of LaSalle, and is within its jurisdiction. That a road tax imposed by the town, under the law authorizing it, is a tax for corporate purposes, is equally true. The construction and keeping in repair the roads of the town, is one of the objects of the creation of these bodies, and the tax cannot be justly said to be for any other than a corporate purpose. It then follows that if it was the design of the legislature to exempt the inhabitants of the city from this common burthen, by this enactment, it was repugnant to the constitution, and is inoperative and void. The town authorities therefore had the right to impose and collect this tax of all the inhabitants of the town, whether residing within or out of the city, and to have exempted the residents of the city, would not have been uniform in respect to persons and property within the jurisdiction of the town. Again, we are unable, from this record, to see what portion of the tax imposed and extended by the board of supervisors, was designed to be applied to the payment of the contractors for the construction of this road. The complainants, in their bill, allege that they have no means of knowing the per cent, that was levied upon them for road purposes, and there was no evidence adduced to show what per cent, of this tax was levied for that purpose. If the town supervisor, road commissioners, and auditors had been examined, there is but little doubt that the amount could have been ascertained, or if the aggregate tax for town purposes had been shown, then it would have readily appeared what proportion the sum due for the construction of this road bore to the whole amount of the tax thus levied. But this was not done. It stands confessed that a portion of this tax is legally levied, and for authorized purposes, and the complainants were bound, before relief could have been granted, -to show what part was illegal, even if the law had not contravened the constitution. Until that is done, it would be uncertain whether a portion of the legal tax was not restrained, to do which would be manifestly wrong and work great injustice. We are, from these considerations, of the opinion that the decree of the court below should be reversed, the injunction dissolved, and the bill dismissed. Decree reversed.